                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,

       vs.

MARK W. GREGG                                                         8:06CR313

                       Defendant,

         and

NEBRASKA BEEF,

                      Garnishee.

                                     GARNISHEE ORDER

       A Writ of Continuing Garnishment, directed to Garnishee, Nebraska Beef, 4501 So. 36

Street, Omaha, NE 68107, has been duly issued and served upon the Garnishee. Pursuant to the

Writ of Continuing Garnishment, the Garnishee filed an Answer on July 15, 2019, stating that at

the time of the service of the Writ it had in its possession or under its control non-exempt property

belonging to and due defendant, Mark W. Gregg, ------------------, Omaha, NE 68107, and that

garnishee was indebted to defendant.

       The defendant requested a hearing and which was held on July 12, 2019. The defendant’s

claimed exemptions were denied.

       IT IS ORDERED that Garnishee pay the lesser of: 1) the amount by which the defendant's

disposable earnings exceed 30 times the federal minimum wage or 2) twenty-five percent (25%)

of the defendant's disposable earnings to plaintiff, United States of America. Payments will be

made payable to the Clerk of the District Court, and delivered to the U.S. Clerk of the District

Court, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza, Suite 1152, Omaha, Nebraska
68102. Said payments are to continue until A) a court order quashing the writ of garnishment; B)

exhaustion of property in the possession, custody or control of the garnishee in which the debtor

has a substantial non-exempt interest (including non-exempt disposable earnings), unless the

garnishee reinstates or reemploys the judgment debtor within 90 days after the judgment debtor's

dismissal or resignation; or C) satisfaction of the debt with respect to which the writ is issued.

       The Clerk of the Court shall mail a copy of this Order to the Defendant, the Garnishee, and

the U.S. Attorney's Office.

       Dated this 18TH day of July, 2019.

                                                      BY THE COURT:



                                                      MICHAEL D. NELSON
                                                      United States Magistrate Judge
